Title: From James Madison to Stagg, Snell, and Company, 8 October 1804
From: Madison, James
To: Stagg, Snell, and Company


Gentlemen.
Department of State, October 8th. 1804.
I have received your letter of the 19th. Ult. and in answer have to inform you, that by a Letter of Mr. Merry, the British Minister, address’d to me on the 12th. of April last, and received on the next day, he informed me that he had just received a letter from Rear Admiral Sir John Duckworth, Commander in Chief of his Britannic Majesty’s Squadron at Jamaica, dated the 2d. of March, in which he desired Mr. Merry to communicate to the Government of the United States, “that he had found it expedient for his said Majesty’s service to convert the seige, which he had lately attempted of Curacoa into a blockade of that Island.” Mr. Merry added his opinion that the blockade would be conducted conformably to the instructions, which had been recently transmitted by the British Government to the Commander in Chief of the British forces and the Judges of the Courts of Vice Admiralty in the West Indies; the substance of which has heretofore been published in the Newspapers, in relation to the blockade of Martinique. In conformity with the usage of this Government which leaving to foreign officers and their Governments to notify their military operations (so far as they may involve our neutrality) in the mode required by the law of Nations, abstains from participating in promulgating them that of the blockade of Curacoa was never published by the Executive. Whether it existed or not was matter of fact, to be ascertained on the part of the individuals whose enterprizes led them thither, and not by a notification of a state of things, which was said to exist, some time before in a distant part of the world. I am &c.
James Madison.
